DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Remark, filed 11/12/2020, with respect to claims 1-23 have been fully considered and are persuasive.  The rejection of claims 1-23 has been withdrawn. 

Claims 4, 10, and 14 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christine M. Mackiewicz (Reg. No. 55418) on 1/6/2021.
In the examiner amendment, Claim 9 is cancelled and Claim 23 is amended as following:


23. (Currently Amended) The head-up display of claim 22, wherein the transparency mask is a painted layer.

Allowable Subject Matter
Claims 1-3, 5-8, 11-13, and 15-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding to claim 1, prior art of record fails to teach or fairly suggests the combination of all limitations required in the claim or the claim as a whole, in particularly,
“a transparency mask, wherein the transparency mask is a transparent medium having a non-transparent pattern of half-tone shapes applied thereto to provide varying opacity, wherein the transparency mask has a transparent area in the centre and an opaque area at the outside, and between these a soft transition area, the transparency mask located between the light source and the display and being arranged close to the display”.

Regarding to claim 11, prior art of record fails to teach or fairly suggests the combination of all limitations required in the claim or the claim as a whole, in particularly,
“a transparency mask, located between the light source and the display wherein the transparency mask is a transparent medium having a non-transparent pattern of half-tone shapes applied thereto to provide varying opacity, the transparency mask being 

Claims 2-3, 5-8, and 20-21 are allowed due to dependency of claim 1. Claims 12-13, and 15-19, and 22-23 are allowed due to dependence of claim 11.

Closest Reference Found
 	Closest prior art made of record with regards the Examiner’s 35 U.S.C 103 rejection includes Pasca (US 20150102980 A1) in view of Asakawa (US 5892598 A1), and further in view of Wu (US 20170258639 A) and Khan (US 20070234220) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616